Fourth Court of Appeals
                                  San Antonio, Texas
                                         August 5, 2022

                                      No. 04-22-00281-CR

                                     Felipe Lee ROSALES,
                                            Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR8197
                           Honorable Ron Rangel, Judge Presiding


                                         ORDER
       Appellant’s brief is due on August 8, 2022. On August 4, 2022, appellant timely filed a
motion requesting a forty-five day extension of time to file appellant’s brief. Appellant’s motion
is GRANTED IN PART. Appellant’s brief is due no later than September 7, 2022.




                                                     _________________________________
                                                     Lori I. Valenzuela, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of August, 2022.


                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court